J-A14016-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

STANLEY J. CATERBONE                             IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

RESIDENTS OF THE COUNTY OF
LANCASTER PENNSYLVANIA

                            Appellee                 No. 1561 MDA 2015


                Appeal from the Order Entered August 20, 2015
               In the Court of Common Pleas of Lancaster County
                       Civil Division at No(s): CI-15-06985


BEFORE: BOWES, J., OTT, J., and PLATT, J.*

MEMORANDUM BY OTT, J.:                                     FILED MAY 10, 2016

        Stanley J. Caterbone appeals, pro se, from the order entered August

20, 2015,1 in the Lancaster County Court of Common Pleas, dismissing his

action as frivolous. Because we find that substantial defects in Caterbone’s

brief preclude us from conducting meaningful review, we dismiss this appeal.

        We have garnered the facts underlying this appeal from the certified

record.     On August 17, 2015, Caterbone filed a pro se petition for a

preliminary injunction, seeking a “cease and desist order” against the
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  We note Caterbone purportedly appealed from the September 1, 2015,
order of the trial court denying his motion for reconsideration of the August
20, 2015, order. See Notice of Appeal, 9/8/2015. However, the appealable
order is the August 20, 2015, order dismissing his petition and action.
Therefore, we have changed the caption accordingly.
J-A14016-16



residents of Lancaster County from participating in “organized stalking

and/or electronic and mind manipulation torture being committed against

[him.]”   Preliminary Emergency Injunction for Relief, 8/17/2015, at 3.         In

particular, he requested the court enlist the media, “specifically Lancaster

Newspapers and WGAL-TV 8 to provide a public community wide media

campaign to bring awareness to this order.”2             Id. at 11 (capitalization

omitted). Moreover, that same day, Caterbone filed a petition to proceed in

forma pauperis (“IFP”), asserting that he was unable to pay the fees and

costs of prosecuting the action. See Petition to Proceed In Forma Pauperis,

8/17/2015.

       On August 20, 2015, the trial court entered an order dismissing

Caterbone’s action as frivolous.          See Pa.R.C.P. 240(j)(1) (stating a trial

court may dismiss a frivolous action filed simultaneously with a petition to

proceed IFP).      Caterbone subsequently filed a motion for reconsideration,

which the trial court promptly denied on September 1, 2015, and this timely

appeal followed.3

       However, we find that we are unable to address the merit of this

appeal because the brief Caterbone provided to this Court has substantial
____________________________________________


2
  It does not appear Caterbone served his petition upon anyone, except for
the trial court.
3
 The trial court did not direct Caterbone to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b).




                                           -2-
J-A14016-16



defects which preclude our review.          As this Court has reiterated on

numerous occasions:

        While [we are] willing to liberally construe materials filed by a
        pro se litigant, we note that appellant is not entitled to any
        particular advantage because [he] lacks legal training. As our
        supreme court has explained, “any layperson choosing to
        represent [himself] in a legal proceeding must, to some
        reasonable extent, assume the risk that [his] lack of expertise
        and legal training will prove [his] undoing.”

O'Neill v. Checker Motors Corp., 567 A.2d 680, 682 (Pa. Super. 1989)

(citations omitted).   Accord Branch Banking & Trust v. Gesiorski, 904

A.2d 939, 942 (Pa. Super. 2006); Smathers v. Smathers, 670 A.2d 1159

(Pa. Super. 1996). Indeed, “pro se status does not entitle a party to any

particular advantage because of his or her lack of legal training.”         First

Union Mortgage Corp. v. Frempong, 744 A.2d 327, 333 (Pa. Super.

1999).

        The Pennsylvania Rules of Appellate Procedure provide, in relevant

part:

        Briefs and reproduced records shall conform in all material
        respects with the requirements of these rules as nearly as the
        circumstances of the particular case will admit, otherwise they
        may be suppressed, and, if the defects are in the brief or
        reproduced record of the appellant and are substantial, the
        appeal or other matter may be quashed or dismissed.

Pa.R.A.P. 2101 (emphasis supplied).         Here, Caterbone’s brief does not

contain a statement of jurisdiction, a statement of the order in question, a

statement of the scope and standard of review, a statement of the questions

involved, or a conclusion “stating the precise relief sought.”       Pa.R.A.P.


                                      -3-
J-A14016-16



2111(a).      Indeed, upon our review of Caterbone’s brief, we are unable to

discern why he believes the trial court’s dismissal of his action was incorrect,

the nature of his underlying claims, or even the relief he seeks.        “When

issues are not properly raised and developed in briefs, when the briefs are

wholly inadequate to present specific issues for review[,] a Court will not

consider the merits thereof.”    Commonwealth v. Maris, 629 A.2d 1014,

1017 (Pa. Super. 1993) (citation omitted). Therefore, we are compelled to

dismiss this appeal.

          Nevertheless, we note that even if we were able to consider the

validity of the trial court’s ruling, we would find Caterbone is entitled to no

relief.    Pennsylvania Rule of Civil Procedure 240(j) “provides for a court,

prior to acting on a petition to proceed [IFP], to dismiss an action … if the

court is satisfied that the action, proceeding or appeal is frivolous.”

Pa.R.C.P. 240 Comment, 2012. An action is frivolous if it “lacks an arguable

basis either in law or in fact.” Ocasio v. Prison Health Services, 979 A.2d

352, 354 (Pa. Super. 2009) (citation omitted).          Here, the trial court

explained in its opinion, “[e]ven a cursory review of [Caterbone’s] action

reveals that it is meritless, involves absolutely no justiciable issues and,

regardless, addresses matter for which he utterly lacks standing.” Trial Court

Opinion, 11/20/2015, at 1. Caterbone provides us with no basis to overturn

the court’s ruling.    Therefore, even if we did not dismiss this appeal, we

would affirm the order of the trial court.




                                      -4-
J-A14016-16



     Appeal dismissed.    Jurisdiction relinquished.   Application for relief

denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/10/2016




                                   -5-